—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated May 11, 2000, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
After the defendant established his prima facie entitlement to judgment as a matter of law, the plaintiff raised a triable issue of fact as to whether he sustained a significant limitation of use of a body function or system as a result of the subject accident (see, Insurance Law § 5102 [d]; Tsivikas v Budget Rent A Car Sys., 278 AD2d 405; McMonagle v Independent Coach Corp., 276 AD2d 678; Grossman v Wright, 268 AD2d 79). Accordingly, the Supreme Court properly denied the defendant’s motion for summary judgment. Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.